           Case 2:20-cv-00545-SPL Document 59 Filed 05/27/21 Page 1 of 2




 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8                                               )    No. CV-20-00545-PHX-SPL
      Lisa Yearick,
 9                                               )
                                                 )
                          Plaintiff,             )    ORDER
10                                               )
      vs.
11                                               )
                                                 )
      County of Maricopa, et al.,                )
12                                               )
13                        Defendants.            )
                                                 )
14                                               )

15             Before the Court is the Plaintiff’s First Motion to Modify Rule 16 Case Management
16   Order (Doc. 57), in which Plaintiff requests an extension of certain case deadlines by four
17   months. Defendants consented to the requested extension. (Doc. 58 at 2) However, the
18   requested extension would move the case beyond the two-year anniversary of its
19   commencement in this Court. Defendants have had ample time to both investigate the
20   incident that took place on December 16, 2018 (Doc. 1-3 at ¶¶10,31) and provide Plaintiff
21   with the requested discovery.
22             Failing to find good cause,
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
       Case 2:20-cv-00545-SPL Document 59 Filed 05/27/21 Page 2 of 2




 1          IT IS ORDERED that the Motion (Doc. 57) is denied.1
 2          Dated this 27th day of May, 2021.
 3
 4                                                    Honorable Steven P. Logan
                                                      United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
            1
              The Court reminds the parties of its strict policy not to extend the dispositive
27   motion deadline beyond the two-year anniversary of the date of commencement of an
     action. Because the dispositive motion deadline already abuts the two-year anniversary, all
28   future requests for extension will be denied.

                                                 2
